The plaintiff while in the employment of the defendant was injured by the toppling over on to him of a pile of lumber. At the time of the accident he was engaged in piling boards for the flooring of bowling alleys alongside of the lumber which fell. The Common Pleas Division non-suited the plaintiff on the ground that he was guilty of contributory negligence. We think the court erred in so doing. It was not shown that the plaintiff was sufficiently acquainted with the piling of lumber to know that lumber piled as this was, without cross-pieces to bind the pile together, was liable to fall, and unless he was there was nothing, so far as the testimony shows, to have suggested the danger to him. In Larich v. Moies, 18 R.I. 513, relied on by the defendant, the dangerous character of the overhanging bank was known to the plaintiff. This fact sufficiently distinguishes that case from the present. We think that it should have been left to the jury to determine whether or not the plaintiff was in the exercise of the degree of care which a prudent person would have exercised in the circumstances of the case.
New trial granted, and case remitted to the Common Pleas Division.